DETAILED ACTION
This Office Action is in response to an application filed on 04/09/2020. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 4 and 17, the phrase "preset threshold" is a relative term which renders the claims indefinite.  The phrase “preset threshold" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite preset threshold" heat level of randomly selected element and/or elements that constitute the controllers and the "preset threshold" heat level of randomly selected element and/or elements that constitute the converter.  The specification does not disclose the level that is considered "preset threshold".  Therefore, the specification cannot provide a standard for ascertaining what would be "preset threshold" of “heat" on random selected elements.  For examination purposes the limitation “wherein the first controller comprises an element generating an amount of heat greater than or equal to a preset threshold among elements constituting the converter, and wherein the second controller comprises an element generating an amount of heat less than the preset threshold among the elements constituting the converter” has been construed to cover any heat level without regard to what applicant may or may not consider being acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2014/0262177 Al and Tang hereinafter), as evidenced by Nakanishi et al. (US 2015/0173238 Al and Nakanishi hereinafter) and Qahouq et al. (US 2008/0024012 Al and Qahouq hereinafter), in view of Curbow et al.  (US 2018/0175853 Al and Curbow hereinafter).
	Regarding claim 1, Tang discloses a converter including a printed circuit board (item 104 of Figs. 1_5-6 and ¶[0021] is interpreted to show and indicate that Fig. 1 is a converter package {power module package} , where the module package of Fig. 1 is a converter package as evidenced by Nakanishi in the abstract; where the converter package of Fig. 1 includes printed circuit boards 104 {power modules}), comprising: a first printed circuit board having a first controller for power conversion disposed on an inner surface of the first printed circuit board (item 104 of Figs. 1_5-6 & item 504 of Fig. 5 and ¶[0026] is interpreted to show and indicate first printed circuit board 104-a {vertical left power module 104 designated as 104-a} having first controller 504-a-group {power devices 504 on circuit board 104-a, where power device 504 is interpreted to be a controller as evidenced by Qahouq in ¶[0007-0008]} for power conversion disposed on an inner surface of first printed circuit board 104-a), the inner surface of the first printed circuit board comprised in an inner surface of the converter (item 118 of Fig. 1 & Figs. 5-6 and ¶[0021_0026] shows and indicates where the inner surface facing region 118 of first printed circuit board 104-a is comprised of the inner surface within region 118 of the converter package of Fig. 1); a second printed circuit board having a second controller for power conversion disposed on an inner surface of the second printed circuit board (Figs. 1_5-6 and ¶[0026] is interpreted to show and indicate second printed circuit board 104-c {vertical right power module 104 designated as 104-c} having second controllers 504-c-group  {power devices 504 on circuit board 104-c, where power device 504 is interpreted to be a controller as evidenced by Qahouq in ¶[0007-0008]} for power conversion disposed on an inner surface of second printed circuit board 104-c), the inner surface of the second printed circuit board facing the inner surface of the first printed circuit board and comprised in the inner surface of the converter (Figs. 1_5-6 and ¶[0021_0026] shows and indicates where the inner surface of the second printed circuit board 104-c facing the inner surface of the first printed circuit board 104-a, and where the inner surface facing region 118 of second printed circuit board 104-c is comprised of the inner surface within region 118 of the converter package of Fig. 1); first connector disposed on the inner surface of the first printed circuit board (item 114 of Fig. 1 & item 604a of Fig. 6 and  ¶[0021_0028] shows and indicates first connector 114-a/604a {drive connector 114 designated as first connector 114-a}  is disposed on the inner surface {driver connector 114 is mounted to the face of the power module 104, indicated in ¶[0021]} of first printed circuit board 104-a); and second connector disposed on the inner surface of the second printed circuit board (Fig. 1 & item 604c of Fig. 6 and  ¶[0021_0028] shows and indicates second connector 114-c/604c {drive connector 114 designated as second connector 114-c} is disposed on the inner surface {driver connector 114 is mounted to the face of the power module 104, indicated in ¶[0021]} of second printed circuit board 104-c), the second connector configured to be coupled with the first connector (Fig. 1 & items 602a, 602c, 600 of Fig. 6 and  ¶[0028] shows and indicates second connector 114-c/604c configured to be coupled with the first connector 114-a/604a thru connector 602a and connector 602c c of gate drive board 600, respectively).
	Tang discloses the claimed invention except wherein connectors.
	Curbow discloses wherein connectors (items 700, 100, 500 of Fig. 5 and ¶[0044-0046] & claims 3_12_18 shows and indicates connectors 700 {gate drive connectors 700 of power device 500 from power module 100}, therefore the converter of Tang will have first connectors disposed on the inner surface of the first printed circuit board and second connectors disposed on the inner surface of the second printed circuit board, where the second connectors is configured to be coupled with the first connectors by incorporating the gate drive connectors of Curbow).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein connectors into the structure of Tang. One would have been motivated in the converter of Tang and have the connectors in order to provide independent electrical paths for controlling the controllers/power devices within a circuit board, as indicated by Curbow in ¶[0064], in the converter of Tang.

	Regarding claim 2, modified Tang discloses a converter, wherein the first controller comprises at least one of a transistor, an inductor, or a MOSFET for power conversion (Tang: Figs. 1_5-6 and ¶[0016] indicates that first controller 504-a-group comprises transistors {integrated gate bipolar transistors}).

	Regarding claim 4, modified Tang discloses a converter, wherein the first controller comprises an element generating an amount of heat greater than or equal to a preset threshold among elements constituting the converter, and wherein the second controller comprises an element generating an amount of heat less than the preset threshold among the elements constituting the converter (Tang: item 102 of Figs. 1-2 and ¶[0021] is interpreted to show and indicate that the first controller 504-a-group is comprised of 504 element that generate an amount of heat greater than or equal to certain preset threshold among the various 504 elements constituting the converter package of Fig. 1 by virtue that a liquid-cooled heat sink 102 is coupled to first controller 504-a-group; and where it is interpreted to show and indicate that the second controller 504-c-group is comprised of 504 element that generate an amount of heat greater than or equal to certain preset threshold among the various 504 elements constituting the converter package of Fig. 1 by virtue that a liquid-cooled heat sink 102 is coupled to second controller 504-c-group).

	Claims 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tang, as evidenced by Nakanishi and Qahouq, in view of Curbow.
	Regarding claim 5, Tang discloses a power conversion module comprising a converter (Figs. 1_5-6 and ¶[0021] is interpreted to show and indicate that Fig. 1 is a power conversion module that is comprised of the converter package {power module package} , where the module package of Fig. 1 is a converter package as evidenced by Nakanishi in the abstract), wherein the converter comprises: a first printed circuit board having a first controller for power conversion disposed on an inner surface of the first printed circuit board (item 104 of Figs. 1_5-6 & item 504 of Fig. 5 and ¶[0026] is interpreted to show and indicate first printed circuit board 104-a {vertical left power module 104 designated as 104-a} having first controller 504-a-group {power devices 504 on circuit board 104-a, where power device 504 is interpreted to be a controller as evidenced by Qahouq in ¶[0007-0008]} for power conversion disposed on an inner surface of first printed circuit board 104-a), the inner surface of the first printed circuit board comprised in an inner surface of the converter (item 118 of Fig. 1 & Figs. 5-6 and ¶[0021_0026] shows and indicates where the inner surface facing region 118 of first printed circuit board 104-a is comprised of the inner surface within region 118 of the converter package of Fig. 1); a second printed circuit board having a second controller for power conversion disposed on an inner surface of the second printed circuit board (Figs. 1_5-6 and ¶[0026] is interpreted to show and indicate second printed circuit board 104-c {vertical right power module 104 designated as 104-c} having second controllers 504-c-group  {power devices 504 on circuit board 104-c, where power device 504 is interpreted to be a controller as evidenced by Qahouq in ¶[0007-0008]} for power conversion disposed on an inner surface of second printed circuit board 104-c), the inner surface of the second printed circuit board facing the inner surface of the first printed circuit board and comprised in the inner surface of the converter (Figs. 1_5-6 and ¶[0021_0026] shows and indicates where the inner surface of the second printed circuit board 104-c facing the inner surface of the first printed circuit board 104-a, and where the inner surface facing region 118 of second printed circuit board 104-c is comprised of the inner surface within region 118 of the converter package of Fig. 1); first connector disposed on the inner surface of the first printed circuit board (item 114 of Fig. 1 & item 604a of Fig. 6 and  ¶[0021_0028] shows and indicates first connector 114-a/604a {drive connector 114 designated as first connector 114-a}  is disposed on the inner surface {driver connector 114 is mounted to the face of the power module 104, indicated in ¶[0021]} of first printed circuit board 104-a); and second connector disposed on the inner surface of the second printed circuit board (Fig. 1 & item 604c of Fig. 6 and  ¶[0021_0028] shows and indicates second connector 114-c/604c {drive connector 114 designated as second connector 114-c} is disposed on the inner surface {driver connector 114 is mounted to the face of the power module 104, indicated in ¶[0021]} of second printed circuit board 104-c), the second connector configured to be coupled with the first connector (Fig. 1 & items 602a, 602c, 600 of Fig. 6 and  ¶[0028] shows and indicates second connector 114-c/604c configured to be coupled with the first connector 114-a/604a thru connector 602a and connector 602c c of gate drive board 600, respectively).
	Tang discloses the claimed invention except wherein connectors.
	Curbow discloses wherein connectors (items 700, 100, 500 of Fig. 5 and ¶[0044-0046] & claims 3_12_18 shows and indicates connectors 700 {gate drive connectors 700 of power device 500 from power module 100}, therefore the power conversion module of Tang will have first connectors disposed on the inner surface of the first printed circuit board and second connectors disposed on the inner surface of the second printed circuit board, where the second connectors is configured to be coupled with the first connectors by incorporating the gate drive connectors of Curbow).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein connectors into the structure of Tang. One would have been motivated in the power conversion module of Tang and have the connectors in order to provide independent electrical paths for controlling the controllers/power devices within a circuit board, as indicated by Curbow in ¶[0064], in the power conversion module of Tang.

Regarding claim 15, modified Tang discloses a power conversion module, wherein the first controller comprises at least one of a transistor, an inductor, or a MOSFET for power conversion (Tang: Figs. 1_5-6 and ¶[0016] indicates that first controller 504-a-group comprises transistors {integrated gate bipolar transistors}).
	
	Regarding claim 17, modified Tang discloses a power conversion module, wherein the first controller comprises an element generating an amount of heat greater than or equal to a preset threshold among elements constituting the converter, and wherein the second controller comprises an element generating an amount of heat less than the preset threshold among the elements constituting the converter (Tang: item 102 of Figs. 1-2 and ¶[0021] is interpreted to show and indicate that the first controller 504-a-group is comprised of 504 element that generate an amount of heat greater than or equal to certain preset threshold among the various 504 elements constituting the converter package of Fig. 1 by virtue that a liquid-cooled heat sink 102 is coupled to first controller 504-a-group; and where it is interpreted to show and indicate that the second controller 504-c-group is comprised of 504 element that generate an amount of heat greater than or equal to certain preset threshold among the various 504 elements constituting the converter package of Fig. 1 by virtue that a liquid-cooled heat sink 102 is coupled to second controller 504-c-group).

Allowable Subject Matter
Claims 3, 6-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the primary reason for allowance is due to a converter, wherein the second controller comprises a control circuit for controlling the transistor, the inductor, or the MOSFET included in the first controller.
Regarding claim 6, the primary reason for allowance is due to a  power conversion module, further comprising: a first heat sink plate disposed on an outer surface of the first printed circuit board; and a second heat sink plate disposed on an outer surface of the second printed circuit board.
Regarding claims 7-11, the primary reason for allowance is due to the dependency on claim 6.
Regarding claim 12, the primary reason for allowance is due to the dependency on claims 9 and 6.
Regarding claim 13, the primary reason for allowance is due to the dependency on claims 10 and 6.
Regarding claim 14, the primary reason for allowance is due to the dependency on claims 11 and 6.
Regarding claim 16, the primary reason for allowance is due to a power conversion module, wherein the second controller comprises a control circuit for controlling the transistor, the inductor, or the MOSFET included in the first controller.
Regarding claim 18, the primary reason for allowance is due to a power conversion module, wherein: the second printed circuit board is a main printed circuit board of an electronic device; and the first controller is replaceable with a third controller including a transistor, an inductor, or a MOSFET and having a different heat generation amount and different electrical characteristic from the first controller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crowe et al. (US 5,184,291) discloses a converter with multiple printed circuit boards with controllers.
Gundel et al. (US 2015/0085903 Al) discloses printed circuit boards with components on the inner surface facing each other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847